                              IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON

STEVE MUNSON,


                 Plaintiff,                                  Case No. 6:18-cv-00650-MC

            v.                                              OPINION AND ORDER

WELLS FARGO BANK,


            Defendant.
_____________________________

MCSHANE, Judge:

       Defendant Wells Fargo Bank moves to strike Plaintiff Steve Munson’s Second Amended

Complaint for failure to comply with Rule 15. Def.’s Mot. to Strike, ECF No. 16. Plaintiff has

not filed a response, and the time to do so has passed.

       This Court previously dismissed Plaintiff’s claim for violation of OAR 137-110 with

prejudice. The remaining fraud claims were dismissed without prejudice. Op. and Order 6–7,

ECF No. 7. Plaintiff was granted the opportunity to amend his complaint and re-state his fraud

claims with specificity. Plaintiff filed a First Amended Complaint on August 10, 2018, ECF No.

13, and a Second Amended Complaint on August 13, 2018, ECF No. 14.

       Because Plaintiff did not obtain leave to file a Second Amended Complaint, this court

GRANTS Defendant’s Motion to Strike.

1 – OPINION AND ORDER
IT IS SO ORDERED.

     DATED this 11th day of December, 2018.



                                   __s/Michael J. McShane________________
                                              Michael J. McShane
                                          United States District Judge




2 – OPINION AND ORDER
